179 S.W.3d 478 (2005)
Rodney F. JAEGERS, Respondent,
v.
DIRECTOR OF REVENUE, STATE OF MISSOURI, Appellant.
No. ED 85829.
Missouri Court of Appeals, Eastern District, Division Four.
December 20, 2005.
Jeremiah W. (Jay) Nixon, Atty. Gen., Zainab S. Smith, Asst. Atty. General, St. Louis, MO, for Appellant.
Douglas W. Hennon, Jefferson City, MO, for Respondent.
Before NANNETTE A. BAKER, P.J. and ROBERT G. DOWD, JR. and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
The Missouri Director of Revenue (Director) appeals from the trial court's judgment reinstating Rodney Jaegers's (Driver) driving privileges and setting aside the Director's revocation of Driver's driving privileges for one year following his refusal to submit to a breath test after being arrested for suspicion of driving while intoxicated. The Director contends the trial court erred in setting aside the Director's revocation and reinstating Driver's driving privileges because Driver refused to submit to a breath test and the Director met her burden under Section 577.041, RSMo 2000.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).